DETAILED ACTION
Applicant's arguments filed on 04/20/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a first control device that controls the first power converter; and a second control device that controls the second power converter, wherein the first power converter is interconnectable to a first AC system via a first AC circuit breaker, the second power converter is interconnectable to a second AC system via a second AC circuit breaker, and a first DC terminal of the first power converter and a second DC terminal of the second power converter are connectable to each other, the first power converter and the second power converter each include a plurality of arms connected in parallel between a positive DC bus and a negative DC bus, the plurality of arms each include a positive arm and a negative arm which are connected in series, the positive arm and the negative arm each include one or more transducer cells which are connected in series, the transducer cells each include: a series body comprising a plurality of semiconductor switching elements connected in series; and a DC capacitor connected in parallel with the series body, the first power converter begins operation prior to the second power converter, and the first control device controls a voltage of the first DC terminal, based on a status of the second power converter sent from the second control device, and the first control device and the second device directly communicate with each other.”
Claim 18; prior art of record fails to disclose either by itself or in combination:  “…a control device that controls the power converter, wherein the power converter is interconnectable to an AC system via an AC circuit breaker, and a DC terminal of the power converter and a DC terminal of another power converter are connectable, the power converter includes a plurality of arms connected in parallel between a positive DC bus and a negative DC bus, the plurality of arms each include a positive arm and a negative arm connected in series, and a point of connection between the positive arm and the negative arm is connected to each phase AC line, the positive arm and the negative arm each include one or more transducer cells connected in series, the transducer cells each include a series body which includes a plurality of semiconductor switching elements connected in series, and a DC capacitor connected in parallel with the series body, the power converter begins operation prior to the other power converter, the control device controls a voltage of the DC terminal of the power converter, based on a status of the other power converter, and the control device and the other power converter directly communicate with each other.”
Claim 19; prior art of record fails to disclose either by itself or in combination:  “…a control device that controls the power converter, wherein the power converter is interconnectable to an AC system via an AC circuit breaker, and a DC terminal of the power converter and a DC terminal of another power converter are connectable, the power converter includes a plurality of arms connected in parallel between a positive DC bus and a negative DC bus, the plurality of arms each include a positive arm and a , and the control device and the another control device directly communicate with each other..”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Park US 2017/0163171, Kolar US 2018/0159424, Arndt US 2019/0146564 and Inoue  US 2015/0138843. However, none of the reference teaches the operation of the startup circuit and the direct communication between the controllers that communicate between each other for the structure shown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838